Case 1:19-cv-02023-RCL Document 7 Filed 08/22/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
JIMMY TOBIAS, )
)
Plaintiff, )
)
V. ) Civil Case No. 19-2023
)
U.S. DEPARTMENT OF INTERIOR, )
OFFICE OF THE SECRETARY, )
)
Defendant. )
)
ORDER

Local Rule 16.3(b)(10) exempts parties to a FOIA action from typical scheduling order
requirements. Instead, the government has the burden to produce a Vaughn index with a
supporting dispositive motion. So the Court ORDERS the government to file the index and
supporting motion within thirty days.

August 4% 2019 “Wea 2 Lonel Oe

Royce C. Lamberth
United States District Judge
